DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see pg. 8, with respect to the Claim Objections have been fully considered and are persuasive.  The objection to claims 3, 5, and 7 has been withdrawn in view of amendment. 
Applicant’s arguments and amendments, see pg. 8, with respect to the Claim Interpretation Under 35 U.S.C. § 112(f) have been fully considered and are persuasive. The claims are no longer interpreted under 112(f) in view of the amendments. 
Applicant’s arguments and amendments, see pgs. 8-9, with respect to the Claim Rejections Under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection of claims 1 and 14 has been withdrawn in view of amendment. 
Applicant’s arguments and amendments, see pgs. 9, with respect to the Claim Rejections Under 35 U.S.C. § 101 have been fully considered and are persuasive.  The rejection of 15 has been withdrawn in view of amendment. 
Applicant’s arguments and amendments, see pgs. , with respect to the Claim Rejections Under 35 U.S.C. § 103 of claims 1-3, 5, 7, 11-12, and 14-15 by Bharat et al. (WO 2016/009350, or US 2017/0202625 as a US equivalent), claim 4 by Bharat in view of Misener (WO 2014/138652), claims 6 and 8-10 by Bharat in view of Vignon et al. (US 2016/0324501), and claim 13 by Bharat in view of Hansegard et al. (US 2014/0187947) have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bharat et al. (WO 2016/009350 as cited by applicant, of which US 2017/0202625 is relied upon for citation purposes as a US equivalent) in view of Tahmasebi Maraghoosh (WO 2015/092667, of which US 2016/0317119 is relied upon for citation purposes as a US equivalent). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
	Regarding claim 1, and corresponding method and computer program of claims 14 and 15, Bharat teaches a system (and method) for indicating a position of an interventional device feature of an interventional device (“medical instruments and more particularly…a system and method to track a needle under ultrasound guidance with tool and anatomical visualization” [0003])
	Bharat further teaches an ultrasound imaging probe of a beamforming ultrasound imaging system (“the imaging system 70 includes an ultrasound imaging system, which employs an imaging probe 72” [0041]) and an interventional device configured with an ultrasound transducer and an interventional device feature (“the present principles employ ultrasound (US) tracking technology (e.g., ‘InSitu’)…to estimate the location of that sensor with respect to a given 2D image plane” [0019], whereby “InSitu technology estimates the position of a passive ultrasound sensor…in a field of view (FOV) of a diagnostic B-mode image by analyzing the signal received a biopsy gun or other instrument 12 configured for tracking” such as “a biopsy needle 14 having…one or more tracking sensors 22 associated with it” [0029]), wherein the ultrasound transducer is attached to the interventional device at a predetermine distance from the interventional device feature (the one or more tracking sensors 22 on needle 14 as depicted in Fig. 1 are necessarily in a fixed position and thus fixed at a predetermined distance from the distal tip of the needle 14). 
Bharat further teaches an image reconstruction processor configured to provide a reconstructed ultrasound image corresponding to an image plane defined by the ultrasound imaging probe and a position determination processor configured to (i) compute a position of the ultrasound transducer respective the image plane based on ultrasound signals transmitted between the ultrasound imaging probe and the ultrasound transducer and (ii) project the position of the ultrasound transducer onto the image plane via the interpretation module 45 and image processing module 48: First, “an imaging system 70 (e.g., real-time) is provided for imaging the needle 14 or other instrument for guidance and positioning” and “includes an ultrasound imaging system, which employs an imaging probe 72” which “provides ultrasonic energy, which is received by the sensors 22” ([0041], Fig. 1). Further, “an interpretation module 45 configured to interpret feedback signals from sensors 22…is configured to employ the signal feedback (and any other feedback, e.g., electromagnetic (EM) tracking) to reconstruct position and orientation of the needle 14 or other medical device or instrument” ([0037]). Additionally, the “image processing module 48 [is] configured to receive feedback from the sensors 22 and further process the information to determine position and orientation of the sensors 22 within a volume (subject) 54” ([0038]). Resulting Figs. 2-3 illustrate single plane views of two-dimensional transrectal 
Bharat further teaches an icon providing processor configured to provide a first icon indicative of a circular zone in that Figs. 2-4 indicate biopsy locations 116, 226, and 326, respectively, which necessarily encompass the location of the biopsy needle tip itself. Further, the biopsy locations 116, 226, and 326 are each represented by “a dotted circle” which “may be employed to indicate the estimated location 326 from which the biopsy will be taken, if the biopsy needle is fired from a current location” ([0047]). The dotted circles of 116 and 226 are also interpreted as estimations of the biopsy location since “location 116 is estimated to be in the current image plane” ([0043]) in Fig. 2. Since the sensors 22 and needle tip representing the biopsy location 116/226/326 are based on information from the tracking sensors 22 – which are positioned at fixed distances relative to each other – the estimated position of the of the biopsy locations represented by the dotted circle is necessarily related to the distance information of the needle tip relative to the sensors 22.
However, Bharat does not explicitly teach that the circular zone has a radius corresponding to the predetermined distance between the ultrasound transducer and the interventional device feature. Instead, Tahmasebi Maraghoosh discloses an analogous system and method for tracking a penetrating instrument to the instant application. Specifically, Tahmasebi Maraghoosh teaches that “the penetrating instrument has an ultrasound sensor mounted at or near a distal tip position” ([0010]), such that a known distance separates the mounted ultrasound sensor and the distal tip position (e.g., the needle tip of Bharat). Further, Fig. 2B illustrates an ultrasound image 202 where “the needle tip is indicated by a small circle 210 overlaid on the ultrasound image 202” ([0039]). Since the needle tip is tracked by an ultrasound corresponding to the predetermined distance between the ultrasound sensor and needle, under the broadest reasonable interpretation of the radius corresponding to the predetermined distance absent any further ratio or numerical limitation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the depiction of the biopsy location icons (i.e., dotted circles 116/226/326) in the 2D TRUS images 102, 202, and 2D TRUS-MR image 302 of Bharat with the small circle 210 of Tahmasebi Maraghoosh since “the presence of a sensor at or near the needle tip, combined with the enhanced display with highlighted and tracked tip position and tissue type classifier, provides a highly reliable tool for injecting an instrument through layers of tissues and avoiding sensitive tissues” ([0045]).
This modification of Bharat further teaches an image fusion processor configured to provide a fused image comprising the reconstructed ultrasound image and the first icon (image processing module 48 of Bharat to produce Figs. 2-4 with the biopsy locations 116, 226, and 326 superimposed on the TRUS or TRUS-MS images), wherein the image fusion processor is configured to provide the fused image by: (i) locating in the reconstructed ultrasound image, an insertion point corresponding to the projected position of the ultrasound transducer onto the image plane and (ii) centering the first icon at the insertion point so that the first icon indicates possible positions of the interventional device feature within the image plane: As previously conveyed, the small circle 210 of Tahmasebi Maraghoosh replacing the dotted circle icon of Bharat corresponds to the needle tip based on information obtained by the ultrasound probe from the ultrasound sensor mounted at a predetermined distance away from the needle tip. By predetermined distance as previously provided, the circumference of the circle necessarily indicates one of the possible positions of the interventional device feature within the image plane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the illustration the dotted circle of Bharat with the small circle 210 of Tahmasebi Maraghoosh such that it provides position information of the ultrasound sensor and distal tip for the same reason as previously conveyed (Tahmasebi Maraghoosh [0045]).
Bharat further teaches the additional non-transitory computer-readable storage medium having stored a computer program comprising instructions of claim 15 via “a computer program product accessible from a computer-usable or computer-readable storage medium providing program code for use by or in connection with a computer or any instruction execution system” wherein, the “computer-usable or computer readable storage medium can be any apparatus that may include, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device” ([0024]).
With regard to claim 2, the modification of Bharat further teaches wherein the first icon defines a portion of the image plane corresponding to a range of possible positions of the interventional device feature as previously laid out in [0043] for Fig. 2 and [0047] for Fig. 4 of Bharat. As stated, the dotted circle representing the biopsy location necessarily indicates the end of the needle and tissue location for performing the biopsy, thus “a biopsy location 116 is estimated to be in a current image plane (in-plane)… even if the tool itself is not in the image plane” ([0043]) in the TRUS image 102 of Fig. 2, and “a dotted circle may be employed to indicate the estimated location 326 from which the biopsy will be taken, if the biopsy needle is range of possible positions of the interventional device features encompasses the ‘estimated’ biopsy locations, as both wordings describe positions that are near or include the true location of the interventional device feature or “biopsy location”. The circle 210 of Tahmasebi Maraghoosh replacing the dotted circles representing the biopsy locations retains the same characteristic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of Bharat with Tahmasebi Maraghoosh for the same reason as previously laid out for claim 1.
Regarding claim 3, Bharat further teaches wherein the position computed by the position determination processor includes an out-of-plane distance corresponding to a distance between the ultrasound transducer and the image plane, and wherein the image fusion processor is further configured to provide in the fused image a second icon indicative of a circular zone with a radius that varies in accordance with the out-of-plane distance in [0043]: “The size of a circle 126 and 128 indicates a distance of that sensor 120, 122, respectively, from a displayed 2D image plane” wherein in Fig. 2 “sensor 122 is out-of-plane by 1.2 cm and sensor 120 is out-of-plane by 0.7 cm” where “a biopsy location 116 is estimated to be in a current image plane (in-plane).” More generally, Bharat discloses that “each sensor may be represented by a circle or other shape of varying size (the larger the size, the further it is from the current image plane (or vice versa)), along with its distance from the current image plane” ([0020]). Further, the elements of workstation 42 in Fig. 1 previously discussed for claim 1 enables “viewing internal images of a subject (patient) or volume 54 and may include the image as an overlay or other rendering 
In regard to claim 5, Bharat further teaches wherein the image fusion processor is further configured to cause the appearance of at least one of the first icon and the second icon to change when the out-of-plane distance is less than or equal to the predetermined distance. With specific reference to Figs. 2 and 3, the in biopsy locations 116 and 226 are represented by the same sized circular dot as they are both in-plane. However, the comparison of sensors 120 and 220 from Fig. 2 to Fig. 3 show a reduction in the radius of the dotted circle to the same size as the biopsy location when the sensor is in-plane. Thus the elements of workstation 42 as previously described cause the change in appearance of at least one of the sensors (from a bigger to smaller radius) when it is moved in-plane. Further, as interpreted by the claim language, when the out-of-plane distance is less than or equal to the predetermined distance between the ultrasound transducer and interventional device feature, the ultrasound transducer and interventional device feature are thought of as being substantially in the same imaging plane. As illustrated in the schematic below, when the interventional device is at or within a distance equaling the predetermined distance (Lp) of the target imaging plane, the possible positions (represented by the radius of the icon) of the interventional device feature overlap with the target plane, whereas, when the interventional device is beyond Lp, the possible positions do not overlap with the target plane. Thus, at any distance within the Lp, the interventional device feature is in-plane. Since the sensors 22 of Bharat are also at a fixed distance from the biopsy needle 14 tip, the estimated biopsy location would necessarily also be in plane when the out of plane distance of at least the closest sensor to the biopsy needle tip is less than or equal to the distance between that sensor and the biopsy needle tip.  

    PNG
    media_image1.png
    934
    1470
    media_image1.png
    Greyscale

Schematic of the interventional device relative to the imaging plane.
	 
Regarding claim 7, Bharat further teaches wherein the radius of the second icon has a minimum value that is equal to the radius of the first icon, and wherein the radius of the second icon is limited to the minimum value when the out-of-plane distance is less than or equal to the predetermined distance. As previously conveyed above for claim 5, when the out-of-plane distance is less than or equal to the predetermined distance is interpreted as the interventional device feature and ultrasound transducer being in-plane. Further, as illustrated in Figs. 3 and 4, the sensor closest to the biopsy needle tip is represented by a dotted circle that is the same size as the biopsy needle location dotted circle. This size of the circle represents when these elements are in-plane, and thus, is inherently the minimum size the sensor circle can be, since the size of the sensor circles only change when the sensors are out-of-plane.  
With regard to claim 11, Bharat further teaches the system according to claim 1 further comprising an interventional device having an ultrasound transducer attached thereto as ultrasound transducer encompasses the ultrasonic sensors on the needle 14. 
Regarding claim 12, Bharat further teaches wherein the interventional device is…a medical needle (needle 14 in Fig. 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat and Tahmasebi Maraghoosh as applied to claim 1, and further in view of Misener (WO 2014/138652).
Bharat teaches the system according to claim 3 but does not disclose wherein the first icon and the second icon share a common center.
Misener, teaching a system for placing a catheter within a patient’s vasculature which includes a tip location sensor and an ultrasound probe, shares a technical field with the instant application. While the system of Misener “senses magnetic field of a stylet disposed in a lumen of a catheter” ([0003]) instead of via ultrasound signals of the instant application, the position indication is considered analogous. Specifically, the tip location system “utilizes a stylet to enable the distal end of the catheter 72 to be tracked during its advancement through the vasculature,” wherein “a magnetic assembly is disposed distally of the core wire 104” and “includes one or more magnetic elements 106 disposed adjacent one another proximate the stylet distal end 100B and encapsulated by tubing 108” ([00099]). Thus, the distance of the magnetic elements 106 relative to the distal end of the catheter is fixed and therefore corresponds to a predetermined distance. Misener further teaches in [000234] that a “position and depth indicator 1504 of the icon 114 denotes both the two- dimensional position of the stylet distal tip, i.e., the 
. 

Claims 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bharat and Tahmasebi Maraghoosh as applied to claim 1, and further in view of Vignon et al. (WO 2015/101949 as cited by applicant, of which US 2016/0324501 is relied upon for citation purposes as a US equivalent).
Regarding claim 6, the modification of Bharat teaches the system according to claim 5 wherein the first icon and the second icon each has a perimeter as illustrated by the dotted circles in Figs. 2-4 wherein the radius of the circles of the sensors changes, but does not disclose wherein the appearance of at least one of the first icon and the second icon is configured to change by at least one of: changing a color of the perimeter of the first icon or the second icon; changing a contrast of the perimeter of the first icon or the second icon; indicating the perimeter of the first icon or the second icon with dots or dashes; causing the perimeter of the first icon or the second icon to pulse over time. 
	Vignon, which teaches “a tool navigation system ultrasound probe…, an ultrasound scanner…, an interventional tool (e.g., a needle or a 41 catheter), a plurality of ultrasound transducers…, a tool tracker (70) and an image navigator” (abstract) in the same technical field color, shape, etc.) is modulated as a function of a distance of the interventional tool (e.g., the tip of the interventional tool) to the ultrasound imaging plane” (emphasis added), thereby reading on changing the appearance of the second icon. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bharat by replacing the ultrasound sensor icon with the graphical icon of Vignon to change color as a result of the out plane distance being less than or equal to the predetermined value of the distance of one of the sensor to the tip of the needle, in order to “significantly help a physician align the interventional tool with the imaging probe, which results in good confidence, fast procedures and good outcomes, particularly even when the interventional tool is invisible to conventional imaging (i.e., out of plane)” (Vignon [0006]). 
	In regard to claim 8, the modification of Bharat teaches the system according to claim 1, wherein the interventional device feature is…a distal end of the interventional device in that the tip of the biopsy needle 14 inherently represents the distal end of the interventional device in the context of medical devices where the distal end is the furthest point from the connection or operating point (e.g. adaptor electronics 26). Alternatively, Vignon provides an explicit definition wherein “one ultrasound transducer provides information in a position of a designated area of interventional tool 30 (e.g., a distal tip of interventional tool 30)” ([0022]). 
	Regarding claim 9, Bharat teaches wherein the position determination processor is configured to compute the position of the ultrasound transducer respective the image plane between…the ultrasound imaging probe and the ultrasound transducer in [0041]-[0042] (“the imaging probe 72 provides ultrasonic energy, which is received by the sensors 22”; “the interpretation module 45 may be employed to interpret a tracked 3D image volume 76 to determine a position and orientation of the biopsy tool or needle 14 with respect to a current image slice or image 78” where an image slice encompasses an image place) but does not teach wherein the ultrasound imaging probe further comprises either i) an ultrasound transceiver array, or ii) at least three ultrasound emitters attached to the ultrasound imaging probe, and wherein the position determination unit is configured to compute the position of the ultrasound transducer respective the image plane based on ultrasound signals transmitted between the ultrasound transceiver array and the ultrasound transducer, or between the at least three ultrasound emitters attached to the ultrasound imaging probe and the ultrasound transducer, respectively (underlined text not taught). 
	Instead, Vignon teaches that “ultrasound probe 20 may be equipped with one or more ultrasound transducers 21 for tracking ultrasound transducers 31” and “more particularly, three (3) or more ultrasound transducers 21 yield satisfactory position estimates of ultrasound transducers 31” ([0024]). This reads on the imaging probe comprising at least three ultrasound emitters attached to the ultrasound imaging probe. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe 72 of Bharat to incorporate the three or more ultrasound transducers 21 of Vignon to “yield satisfactory position estimates of ultrasound transducers 31…disposed on ultrasound probe 20 in a manner providing a wide acceptance angle in order to efficiently track ultrasound transducers 31 within a wide field of view” (Vignon [0024]).
wherein the ultrasound imaging probe is selected from the group: a 2D ultrasound imaging probe, a 3D ultrasound imaging probe, a transrectal ultrasonography probe, an intravascular ultrasound probe, a transesophageal probe, a transthoracic probe, a transnasal probe, an intracardiac probe. Bharat obtains 2D TRUS images 102 and 202 in Figs. 2 and 3, respectively, wherein “the 2D TRUS image 102 (sagittal view of the prostate) provides a plane formed by a subset of elements in a 3D probe” ([0045]). Thus, the probe of Bharat represents a 3D ultrasound imaging probe and a transrectal ultrasonography probe. Because the claim is written in alternative form, providing evidence for all of the elements from the group is not required for a proper rejection.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bharat and Tahmasebi Maraghoosh as applied to claim 1, and further in view of Hansegård et al. (US 2014/0187947).
Bharat teaches the interventional device for use with the system of claim 12, the interventional device comprising an interventional device feature and wherein the ultrasound transducer is attached to the interventional device at a predetermined distance from the interventional device feature (instrument 12, biopsy needle 14, fixed distances between tip of biopsy needle and sensors 22 of Fig. 1), but does not disclose an ultrasound transducer and a data carrier; wherein the data carrier comprises data representative of the predetermined distance.
Instead, Hansegård discloses an ultrasound imaging system and method for acquiring ultrasound data of a region-of-interests and identifying an interventional device with a probe which is analogous to the system of the instant application. Specifically, Hansegård teaches that “the processor 116 may have access to the specific size and shape of the interventional device” RFID chip or other identification technique” ([0029]). The use of an RFID chip suggests that the data carrier is included in the interventional device to provide information regarding its size and shape, which would inherently provide information of a predetermined distance between at least one ultrasound transducer and an interventional device feature for a probe containing these elements. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the instrument 12 of Bharat with the RFID chip of the interventional device of Hansegård in order to provide the processor with “a priori knowledge about the size and shape of the interventional device 150…to more accurately identify the exact position of the interventional device based on the ultrasound data” (Hansegård [0029]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793       

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793